Citation Nr: 0415417	
Decision Date: 06/16/04    Archive Date: 06/23/04

DOCKET NO.  01-08 211A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
right wrist injury with neurological involvement, currently 
rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel

INTRODUCTION

The veteran served on active duty from September 1980 to 
January 1981.

This case comes before the Board of Veterans' Appeals (the 
Board)on appeal from an October 2000 rating decision of the 
Newark, New Jersey, Department of Veterans Affairs (VA) 
Regional Office (RO).


REMAND

As an initial matter, the Board notes that a significant 
change in the law has occurred.  On November 9, 2000, when 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002); 
see 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  
This law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
VA has a duty to notify the appellant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003).  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. 
§ 5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  VA also has a duty 
to assist the appellant in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159(c) (2003).  Specifically, the RO should inform 
the veteran of what is necessary for his claim for an 
increased rating to be granted.  The notification should also 
inform the veteran what evidence he needs to obtain, what 
actions the RO will take, and ask him to submit all available 
evidence, as well as ensure that all other appropriate 
actions under the VCAA have been taken.

The record indicates that the veteran is being treated at the 
VA Medical Center (VAMC) in East Orange, New Jersey.  The 
claims folder contains no treatment notes more recent than 
April 1996 from that facility.  The RO must obtain all 
available treatment notes from the VAMC East Orange dated 
from April 1996 to the present, as well as from all 
associated outpatient clinics.  Decisions of the Board must 
be based on all of the evidence that is known to be 
available.  38 U.S.C.A. § 5103(A) (West 2002).  The duty to 
assist particularly applies to relevant evidence known to be 
in the possession of the Federal Government, such as VA 
records.  Murphy v. Derwinski, 1 Vet. App. 78 (1990); Counts 
v. Brown, 6 Vet. App. 473 (1994).

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington DC for the following 
action:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations with respect to the veteran's 
claims have been satisfied in accordance 
with 38 U.S.C.A. §§ 5102, 5103, and 
5103A, (West 2002), and any other 
applicable legal precedent.  This should 
specifically include notification to the 
veteran telling what is necessary for his 
claim for an increased rating to be 
granted.  In addition, the RO should 
ensure that the veteran is notified what 
action he must take and what action the 
RO will take on his claim, and he must be 
asked to provide all available 
information.  The RO should ensure that 
all requirements of notification under 
the VCAA have been met.

2.  The RO should obtain all available 
treatment records from the VAMC in East 
Orange, New Jersey and all associated 
outpatient clinics, dated from April 1996 
to the present.  If no records are 
available, the RO should ask for written 
confirmation of that fact.

3.  The RO should then readjudicate the 
veteran's claim, including reviewing all 
newly obtained evidence.  If any benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative should be provided an 
supplemental statement of the case that 
contains a summary of the evidence and 
applicable laws and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  No action is required of the veteran 
until he is notified by the RO.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



	                  
_________________________________________________
	MILO H. HAWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


